Citation Nr: 0923536	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) and major depressive disorder, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.  In 
September 2006, the Veteran testified at an RO hearing.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the evaluation assigned his PTSD 
and major depressive disorder does not accurately reflect the 
severity of these disorders.  

In August 2004, VA received an opinion from the VA physician 
treating the Veteran.  The doctor had treated the Veteran for 
PTSD since April 2003, and recommended that the Veteran's 
disability rating be increased.

The Veteran was afforded a VA examination in October 2004.  
The Veteran submitted a statement, received by VA in November 
2004, which stated that his former employer had to let the 
Veteran go because he could not get along with the other 
employees.  On the Veteran's VA Form 9, received by VA in 
December 2006, he contended that he was experiencing the same 
symptoms that he had prior to taking medication to treat his 
PTSD and depression.  In the May 2009 argument to the Board, 
the representative suggested that the Veteran's disability 
had increased in severity.  The Board notes that the Veteran 
was last afforded a VA examination in October 2004.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

Additionally, in a letter from the Social Security 
Administration (SSA) to the Veteran, received by VA in August 
2004, it is shown that the Veteran has received SSA benefits 
since October 2003.  It is unclear whether the SSA award was 
based on disability.  The Board must obtain all of the 
records pertaining to the SSA decision as such records may be 
relevant to this claim for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991). 

Lastly, the Board notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
appropriate for the RO to provide additional VCAA notice to 
comply with Vazquez-Flores.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The RO should take appropriate action 
to request all records, including medical 
records, associated with any award of 
Social Security disability benefits. 

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his PTSD and major 
depressive disorder.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  After 
reviewing the claims file and examining 
the Veteran, the examiner should ascertain 
the current severity of the Veteran's PTSD 
and major depressive disorder.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD and major depressive 
disorder under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 and 9434 (2008).  A 
GAF score should be reported.

4.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record 
and determine whether a higher rating for 
PTSD and major depressive disorder is 
warranted.  The Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

